Citation Nr: 1817333	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  08-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from March 1976 to September 1982.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2011 and November 2014, the Board remanded the appeal to schedule a Board hearing for the incarcerated Veteran.  

In May 2017, the Board again remanded the appeal to schedule a Board hearing for the Veteran, as well as to obtain outstanding treatment records for the right knee, schedule a VA examination with a medical opinion, and subsequently readjudicate the appeal.  In an attempt to comply with the prior Board remand directives, a Board hearing was held in May 2018.  None of the other ordered development was accomplished; however, no such development is needed because the treatment records and lay evidence of record establish that there was no in-service right knee injury or disease, including chronic symptoms of arthritis in service, and that the current right knee disability and symptoms of disability were manifested many years after service separation and are unrelated to service; therefore, any additional records would merely be duplicative of evidence already of record and would have no tendency to establish in-service injury or disease.  For these reasons, there has been substantial compliance with the prior remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In January 2018, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record.



FINDINGS OF FACT

1.  There was no right knee injury or disease during service and chronic symptoms of right knee arthritis were not manifested during service.

2.  Symptoms of right knee arthritis have not been continuous since service separation, and right knee arthritis did not manifest to a compensable degree in the year following separation from service. 

3.  The right knee disability was manifested many years after service and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, including arthritis, are not met.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the February 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ asked questions throughout the hearing in order to elicit testimony regarding the alleged in-service right knee injury or disease, and past and current symptoms, diagnoses, and treatment for the right knee.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In this case, the Veteran has not been provided with a VA examination or medical opinion for the appeal; however, because the weight of the lay and medical evidence demonstrates no actual in-service right knee injury, disease, or symptoms, no VA examination or VA medical opinion is needed because there is no reasonable possibility that the results of a current examination would show in-service injury, disease, or event that is needed to substantiate the claim.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Any nexus opinion that purported to relate the currently diagnosed right knee disability to service would necessarily be based on an inaccurate history because the examiner would have to presuppose an in-service right knee injury, disease, or event, contrary to the weight of the evidence in this case and contrary to the facts the Board finds in this case; therefore, any nexus opinion would necessarily be based on an inaccurate factual assumption, so would be of no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  Current evidence already shows a current disability of arthritis; therefore, additional evidence regarding current diagnosis or severity of right knee disability that began years after service could not aid in substantiating the claim because the element of current disability is already more than substantiated, it has been proven.

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with right knee osteoarthritis.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis

The Veteran contends that the current right knee disability had its onset during active service.  He asserts that he served as a medical specialist (i.e., a medic) in an airborne unit of the U.S. Army, experienced damage to the right knee due to walking, running, and jumping from planes during service, self-treated the right knee injury during service, and has experienced right knee trouble since service.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of right knee injury or disease during service or chronic symptoms of right knee arthritis during service.  Although the Veteran is competent to report that he walked, ran, and jumped from planes during active service, and the account of these normal military activities is deemed credible, the Veteran does not report a specific right knee injury in service.  The service treatment records, which are complete, are absent of any report, complaint, diagnosis, or treatment for right knee injury or problems or symptoms of right knee arthritis.  In September 1982, the Veteran indicated that he did not want to undergo a service separation examination, and it was determined that no separation examination was required for the Veteran after review of service treatment records by a service medical professional.  

The service treatment records are complete, show treatment for various medical problems, to include a left knee injury related to an October 1976 motor vehicular accident (MVA).  The Veteran was provided an opportunity to report any arthritis or right knee problems on the May 1981 service health questionnaire but did not report any right knee injury or symptoms.  On the May 1981 service health questionnaire, the Veteran specifically denied that he was then seeing a doctor for any medical condition, while simultaneously reporting a prior serious injury of heat stroke, and the Veteran did not circle arthritis or rheumatism when asked if he then had or had ever had either of the diseases.  A service medical professional reviewed the service treatment records and determined that no separation examination was needed based on such review.  

The Board finds that a right knee injury, a right knee disease, and right knee arthritis are conditions that would have ordinarily been recorded during service had they occurred, especially in this Veteran's case where he was willing to and in fact did report left knee injury and symptoms.  In this case, the lay and medical evidence generated contemporaneous to service, which shows no right knee injury or disease, and no chronic symptoms of right knee arthritis during service, is likely to reflect accurately the Veteran's physical condition, so is of significant probative value and provides evidence against a finding of right knee injury, right knee disease, or chronic symptoms of right knee arthritis during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  Although a February 2004 post-service examination report shows the Veteran's account of a right knee injury during service, the account is inconsistent with the lay and medical evidence generated contemporaneous to service, so it is not credible and is of no probative value.  As the weight of the evidence demonstrates no right knee injury or disease, or "chronic" symptoms of right knee arthritis during service, the criteria for presumptive service connection under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service are not met.   

The weight of the evidence is against a finding of continuous symptoms of right knee arthritis since service, including to a compensable degree within one year of service separation.  The earliest evidence of right knee symptoms is in 2001, approximately fifteen years after service.  An August 2002 private orthopedist consultation request notes the Veteran's report of history of right knee pain for only one and a half years.  At that time, the right knee demonstrated moderately severe degenerative change, particularly in the medial compartment of the right knee.  Considered together with the absence of right knee injury, disease, or symptoms during service, the gap of approximately 15 years between service and the onset of right knee symptoms is one factor that tends to weigh against a finding of continuous symptoms of right knee arthritis after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no "continuous" symptoms of right knee arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of right knee arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of right knee pain during and since service; however, because the account is inconsistent with, and outweighed by, other more contemporaneous and more probative lay and medical evidence, including lay and medical evidence contemporaneous to service showing no right knee injury, disease, or symptoms, and the post-service lay and medical evidence, including highly probative medical histories presented for treatment purposes, showing an onset of right knee problems approximately 15 years after service, the more recent assertions of right knee pain and symptoms in service is not credible, so is of no probative value in establishing in-service injury or disease or chronic or continuous symptoms of arthritis.  For these reasons, the Board finds that the weight of the evidence is against a finding that the right knee disability, which was manifested many years after service, is otherwise related to service.  


The Veteran is competent to relate symptoms of right knee pain that he experienced at any time and has training as a medic, so he may be competent generally to recognize some symptoms of some knee disorders; however, under the facts of this case - no in-service right knee injury or disease, and no right knee arthritis symptoms until many years after service - the Veteran does not have the requisite medical expertise to be able to diagnose right knee arthritis or render a competent medical opinion regarding its cause.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person, includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, where there is an absence of in-service right knee injury, disease, or symptoms, and the right knee arthritis symptoms began many years after service, the Veteran is not competent to opine as to the etiology of right knee arthritis.  For these reasons, the Veteran's purported opinion that the current right knee disability is the result of service is of no probative value.

As the weight of the evidence shows no in-service right knee injury, disease, or symptoms, or right knee arthritis until many years after service separation, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for right knee arthritis; therefore, the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right knee disability is denied.




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


